DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated May 19, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 3, 5 – 9, 15 – 18, and 21 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 21 recite the limitation "second major surface of the backing" in claims 1 and 21, respectively.  There is insufficient antecedent basis for this limitation in these claims. The claim language is silent with regard to the presence of a backing or a second major surface as part of the releasable article.

The phrase “second major surface of the backing” in claims 1 and 21 is also unclear, which renders the claims vague and indefinite.  It is unclear from the claim language where the backing is located in relation to the pressure sensitive adhesive layer and the engineered surface elements. It is also unclear where the backing is located as there is no mention of one in the construction.

	Claims 2, 3, 5 – 9, 15 – 18, and 22 – 26 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 9, 15 – 18, and 21 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (SPN 5,296,277) in view of Mikami et al. (USPN 6,524,675) and Hannington (USPGPub 2011/0052384 A1) and Hamerski (USPN 6,835,452).

Wilson et al. teach a positionable adhesive article (Column 3, lines 23 – 34 and 46 – 63) comprising; a pressure sensitive adhesive layer and defining a first outer surface (Column 4, lines 42 – 54); and a distribution of engineered surface elements on the first outer surface (Column 4, lines 42 – 54), wherein the article is at least one of positionable and repositionable (Column 3, lines 23 – 34 and 46 – 63), wherein the engineered surface elements comprise a plurality of pegs protruding outwardly from the adhesive layer (Column 4, lines 42 – 54), wherein the pegs have essentially flat tops that comprise less than 25% of a total surface contact area of the adhesive layer (Column 4, lines 42 – 54), and wherein the pegs comprise an adhesive (Column 4, lines 42 – 54) as in claim 1.  With respect to claim 2, wherein the engineered elements include a deadening layer that minimizes or eliminates the adhesion of the pressure sensitive adhesive, wherein the deadening layer comprises at least one of a coating of beads (Column 2, line 67 to Column 3, line 8). For claim 5, the engineered elements define a non-adhesive region, and wherein the non-adhesive region includes an arranged pattern or distribution of non-adhesive elements (Column 5, lines 37 – 46). In claim 6, the first non-adhesive region comprises between about 3% and about 50% percent of a total surface contact area of the adhesive layer (Column 8, lines 23 – 49). With regard to claim 7, the contact area of the adhesive pegs is between about 6% and about 17% of the total surface contact area (Column 8, lines 23 – 49). As in claim 8, the pegs comprise adhesive and one or more beads encompassed in the adhesive (Column 2, line 67 to Column 3, line 8). With respect to claim 9, an embossed liner having a low adhesion surface and depressions in which some or all the pegs are located (Column 7, lines 3 – 8; Column 7, line 25 to Column 8, line 22).  Wilson et al. further disclose positionable adhesive article (Column 3, lines 23 – 34 and 46 – 63) comprising; a pressure sensitive adhesive layer and defining a first outer surface (Column 4, lines 42 – 54); and a distribution of engineered surface elements on the first outer surface (Column 4, lines 42 – 54) having protrusive engineered elements (Column 4, lines 42 – 54) as in claim 21.  With regard to claim 22, the protrusive features comprise pegs Column 4, lines 42 – 54).  However, Wilson et al. fail to disclose a positionable, stretch releasable adhesive article, the article has a tensile strength at break sufficiently high so that the article will not rupture prior to being stretched and removed from an adherend at an angle of 35° or less, a mounting device coupled to the second major surface of the backing, wherein the mounting device is at least one of a hook, clip, magnet, detachable mechanical fastener, snap, loop, or detachable mechanical fastener, and wherein the article has a shear strength of greater than 10,000 minutes as measured according to ASTM D3654-82, the article holds a 3 lbs weight for at least 15 days according to the Package Weight Claim test, a plurality of channels on the first outer surface, and wherein the channels define exit pathways that provide a fluid egress, the channels define land structures, and wherein an exposed major surface of the land structures includes at least one of the engineered surface elements, the average distance between adjacent channels in said pattern is up to 400 µm, and said channels have an aspect ratio in the range of about 0.1 to about 20, the engineered surface elements include intrusive features defining one or more land regions, and wherein the land regions include protrusive engineered elements, wherein the intrusive features comprise a plurality of channels substantially free of protrusive engineered elements, the channels do not intersect over the first outer surface, each channel of the plurality of channels is in communication with at least one other channel, the article is removable from an adherend when pulled along a debond axis and wherein the channels are oriented parallel to the debond axis, the channels are oriented perpendicular to the debond axis, or both, and the article is removable from an adherend when pulled along a debond axis, and wherein the channels include a first series of channels oriented at an acute angle relative to the debond axis, and a second series of channels oriented substantially orthogonal to the first series.

Mikami et al. teach a positionable adhesive article (Abstract; Figures; Column 1, lines 10 – 13) having a plurality of channels on the first outer surface (Figure 2A, #34), and wherein the channels define exit pathways that provide a fluid egress (Abstract), the channels define land structures (Figure 2A, #36), the average distance between adjacent channels in said pattern is up to 400 µm (Column 7, lines 40 – 49), said channels have an aspect ratio in the range of about 0.1 to about 20 (Column 6, line 65 to Column 7, line 9), the engineered surface elements include intrusive features defining one or more land regions (Figure 2A, #36), and wherein the land regions include protrusive engineered elements (Figure 2A, #36), wherein the intrusive features comprise a plurality of channels substantially free of protrusive engineered elements (Figure 2A, #34), the channels do not intersect over the first outer surface (Column 6, line 33 to Column 7, line 18), and each channel of the plurality of channels is in communication with at least one other channel (Column 6, line 33 to Column 7, line 18) for the purpose of allowing positionablity and fluid egress to the adhesive article without affecting the appearance (Column 1, lines 10 – 13).

Hannington teaches a positionable adhesive article (Abstract), having a plurality of channels on the first outer surface by a raised pattern on the release liner (Paragraph 0053; Figures 6a – 6C, #65), the channels define land structures (Paragraph 0053; Figures 6a – 6C, #65), and wherein an exposed major surface of the land structures includes at least one of the engineered surface elements (Figure 6C, #64, on the raised portion of adhesive #66) for the purpose of providing air egress while giving the adhesive article repositionability and sideability (Abstract).

Hamerski teaches a positionable, stretch releasable adhesive article for mounting articles (Figures; Column 1, line 66 to Column 2, line 8) having a mounting device coupled to the second major surface of the backing (Figures 4A – 8, #50; Column 3, lines 31 – 34), wherein the mounting device is at least one of a hook, clip, magnet, detachable mechanical fastener, snap, loop, or detachable mechanical fastener (Figures 4A – 8, #50; Column 3, lines 31 – 34) for the purpose of mounting an object on a substrate (Column 2, lines 36 – 38). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have channels and land structures with an engineered surface element in Wilson et al. in order to allow positionablity and fluid egress to the adhesive article without affecting the appearance as taught by Mikami et al. and Hannington.

With regard to the limitations of  “wherein the article has a shear strength of greater than 10,000 minutes as measured according to ASTM D3654-82, the article holds a 3 lbs weight for at least 15 days according to the Package Weight Claim test” and “a positionable, stretch releasable adhesive article, the article has a tensile strength at break sufficiently high so that the article will not rupture prior to being stretched and removed from an adherend at an angle of 35° or less”, the adhesive materials used in the claimed invention and the prior art are of similar materials. The prior art is also being used in a similar fashion as the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive articles of the prior art would have the same peel angles and tensile strength as the claimed invention. 

With regard to the limitations of “the article is removable from an adherend when pulled along a debond axis and wherein the channels are oriented parallel to the debond axis, the channels are oriented perpendicular to the debond axis, or both, and the article is removable from an adherend when pulled along a debond axis, and wherein the channels include a first series of channels oriented at an acute angle relative to the debond axis, and a second series of channels oriented substantially orthogonal to the first series”, Mikami et al. clearly states that the channels may take on a variety of patterns or orientations (Column 6, line 33 to Column 7, line 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive articles of the prior art would have the same debonding abilities as the claimed invention due to the similar construction and use of materials.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 3, 5 – 9, 15 – 18, and 21 – 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With regard to the prior art failing to disclose “a mounting device coupled to the second major surface of the backing, wherein the mounting device is at least one of a hook, clip, magnet, detachable mechanical fastener, snap, loop, or detachable mechanical fastener”, please see the new rejection presented in view of Hamerski.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
May 25, 2022